DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 07/14/2022.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1, 5, 12, 16, and 20 are amended.
It is noted that applicant’s remarks (page 1) briefly refer to a new claim 21, however, neither claim 21, nor its features were argued in relation to the prior art (remarks pages 2-3).  Additionally, the introductory comments of the response identify the claims as present on pages 2-5, which only include claims 1-20.  Therefore, the comment in the remarks is considered a typographical error.

Claim Objections
The objection to claim 5 in the previous action dated 01/14/2022 has been withdrawn in light of the applicant’s amendments filed 07/14/2022. Specifically, the objection to claim 5 regarding the missing article (a, an, the) in the phrase “wherein first arm” has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections of claims 12, 16, 17, and 20 under 35 U.S.C. 112(b) in the previous action dated 01/14/2022 have been withdrawn in light of applicant’s amendments filed 07/14/2022. Specifically, the rejection of claim 12 for being directed to a method claim and being dependent on an apparatus claim, has been withdrawn because applicant has amended claim 12 to read as an intended use limitation for the claimed product; the rejection of claim 16 for lack of antecedent basis of “the frictional forces” and the elastic deformation” has been withdrawn; the rejection of claim 17 for being dependent upon an indefinite claim has been withdrawn; lastly, the rejections of claim 20 for being directed a method claim while depending from a product claim, for lack of antecedent basis of “the temperature”, and the lack of clarity in the phase “(Fx, Fy, Fz)” have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7, 9, 10, and 12 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonenc (US 20160030240 A1).
Regarding claim 1, Gonenc discloses a device for micro surgery (micromanipulation system shown in Figs. 4, 6, 7, and 10a/b – wherein Figs. 4, 6, 7, and 10a/b are within the scope of a single embodiment) comprising:
micro forceps (micro-forceps) (paragraph [0109], annotated Fig. 10b, and Figs. 4, 6, 7, and 10a/b);
a guide tube (tool shaft) (paragraph [0110] and annotated Fig. 10b) having an outer wall (outer wall of tool shaft – annotated Fig. 10b) defining an interior lumen (inner passage of the tool shaft – annotated Fig. 10b), wherein the interior lumen (inner passage of the tool shaft – annotated Fig. 10b) is configured to receive the micro forceps (micro-forceps) (paragraph [0109], annotated Fig. 10b, and Fig. 10a/b) (Examiner’s note: the micro forceps are shown to be within the tool shaft in Fig. 10a/b);
a first force sensor (lateral FPI/FBGs shown in Fig. 10a/b, and corresponding to s1, s2, and s3 in Fig. 6 and 7 – paragraph [0110]) positioned at a distal end of the guide tube (tool shaft) (Examiner’s note: as shown in Fig. 10a/b the lateral FPI/FBG sensors are placed at the distal end of the tool shaft); and
a second force sensor (axial FPI/FBG sensor shown in Fig. 10a/b) positioned in contact with of the micro forceps (micro-forceps) (Examiner’s note: the term “in contact” is considered in the broadest reasonable sense as having direct or indirect contact; it is noted that the claim does not require the sensor to be “on the micro-forceps” such as recited in claim 6.  As discussed in Gonenc paragraph [0117], the insert [forceps] are connected to both the outer tube and inner tube carrying the axial sensors, wherein deformation of the insert [forceps] induces stress on the force sensors, thus the device of Gonenc is considered to encompass the claimed limitation;
wherein the combination of the first and second force sensors (lateral and axial FPI/FBG sensors) together are configured to measure tool-tissue interaction forces in three dimensions (Examiner’s note: as stated in paragraph [0110], the 3 lateral force sensors measure 2 DOF, and the axial force sensors measure a third bringing the total of dimensions measured to 3).
Annotated Figure 10b of Gonenc

    PNG
    media_image1.png
    346
    865
    media_image1.png
    Greyscale


Regarding claim 2, Gonenc discloses wherein the second force sensor (axial FPI/FBG sensor shown in Fig. 10a/b) being positioned axially at a center (Examiner’s note: as shown in Figure 10a/b, the sensors are positioned at the center of the micro forceps) of the micro forceps (micro forceps) and wherein the second force sensor (axial FPI/FBG sensor shown in Fig. 10a/b) is configured to detect tensile, axial forces (paragraph [0110] and Fig. 10a/b) (Examiner’s note: the FPI/FBG sensors are stain gauges which measure the tensile forces exerted in the axial direction at a specific point, thus the sensor detects tensile / axial forces).

Regarding claim 3, Gonenc discloses further comprising the first force sensor (lateral FPI/FBGs shown in Fig. 10a/b, and corresponding to s1, s2, and s3 in Fig. 6 and 7 – paragraph [0110]) being positioned laterally at the distal end of the guide tube (tool shaft) and wherein the first force sensor (lateral FPI/FBGs shown in Fig. 10a/b, and corresponding to s1, s2, and s3 in Fig. 6 and 7 – paragraph [0110]) is configured to detect transverse forces at the tool tip (paragraph [0110] and Fig. 10a/b).

Regarding claim 4, Gonenc discloses wherein the first force sensor (lateral FPI/FBGs shown in Fig. 10a/b, and corresponding to s1, s2, and s3 in Fig. 6 and 7 – paragraph [0110]) comprises three force sensors (s1, s2, and s3 shown in Fig. 6 and 7 and discussed in paragraph [0110]) positioned laterally (paragraph [0110]) about the distal end of the guide tube (tool shaft).

Regarding claim 5, Gonenc discloses the micro forceps (micro forceps) having a first arm (see annotated Fig. 10b’) and a second arm (see annotated Fig. 10b’) wherein first arm (see annotated Fig. 10b’) is straight (Examiner’s note: The arm is considered the distal most straight portion of the upper portion of the forceps see annotated Fig. 10b’).
Annotated Figure 10b’ of Gonenc

    PNG
    media_image2.png
    346
    835
    media_image2.png
    Greyscale


Regarding claim 7, Gonenc discloses wherein the second arm (see annotated Fig. 10b’) comprises a bend (see annotated Fig. 10b’).

Regarding claim 9, Gonenc discloses further comprising the micro forceps (micro forceps) having a first arm (see annotated Fig. 10b) and a second arm (see annotated Fig. 10b) wherein both the first arm (see annotated Fig. 10b) and the second arm (see annotated Fig. 10b) comprise a bend (Examiner’s note: under this interpretation, the arm is considered the length of the forceps from the distal end to the point at which the two arms converge).

Regarding claim 10, Gonenc discloses wherein the second force sensor (see annotated Fig. 10b) is positioned proximal to the first and second arms (see annotated Fig. 10b) of the micro forceps (Examiner’s note: the second force sensor is proximal to the location of the divergence of the two arms).
Annotated Figure 10b of Gonenc

    PNG
    media_image1.png
    346
    865
    media_image1.png
    Greyscale


Regarding claim 12, Gonenc discloses wherein the device is configured to execute a method for calibrating the micro forceps (Examiner’s note: the calibration of the micro forceps is discussed in paragraphs [0263 – 0264], thus, the device of Gonenc would be configured to execute a method of calibration as claimed).

Regarding claim 13, Gonenc discloses further comprising a motor (linear micro motor) (paragraph [0109]) for actuation of the device.

Regarding claim 14, Gonenc discloses wherein the motor (linear micro motor) takes the form of a precision motor (linear precision motor – paragraph [0209]) with an integrated encoder (paragraph [0117]) (Examiner’s note: the linear precision motor is integrated with an optical sensing interrogator which is an ‘integrated encoder’ – paragraph [0209]; furthermore paragraph [0117] discusses the use of the encoded motor for the embodiment relied upon throughout the action).

Regarding claim 15, Gonenc discloses wherein an influence on the first and second sensors is modeled as a model function of a position of the motor (Examiner’s note: paragraph [0022] and [0117] discusses modelling the sensors as a function of the position of the motor, and which is showed in Fig. 11).

Regarding claim 16, Gonenc discloses wherein the model accounts for the frictional and elastic deformation forces (paragraph [0117]) at the micro forceps and guide tube interface inducing strain (Examiner’s note: the sensors are strain gauge sensors – paragraph [0110], and paragraphs [0116] – [0117] discusses the modelling of the data read from the sensors, specifically, paragraph [0115] discusses two sources of error of the sensors, one being temperature and the second being stresses induced during actuation on the mechanism such as opening/closing of the forceps, the opening /closing stresses equate to the elastic deformation forces which as stated in paragraph [0117] are accounted for when creating the functional model).

Regarding claim 17, Gonenc discloses wherein the model accounts for strain induced on the second force sensor (Examiner’s note: the sensors are strain gauge sensors – paragraph [0110], and paragraphs [0116] – [0117] discusses the modelling of the data read from the sensors).

Regarding claim 18, Gonenc discloses wherein the device is configured for vitreoretinal surgery (Examiner’s note: the device mentioned in paragraph [0110] is discussed to be used in vitreoretinal surgery in paragraph [0159]).

Regarding claim 19, Gonenc discloses wherein a diameter of the device is less than 0.9 mm (Examiner’ note: the device mentioned in paragraph [0110] is mentioned to fit within an opening of 0.9mm in paragraph [0260], thus requiring the device to be less than 0.9mm in diameter).

Regarding claim 20, Gonenc discloses a device wherein the interaction forces in three dimensions are represented by readings (Fx, Fy, Fz), wherein the calibration decouples Fx, Fy, and Fz from each other (Examiner’s note: as discussed in paragraph [0110] the device of Gonenc teaches the interaction forces in three dimensions, and in paragraph [0116] Gonenc describes wherein each sensor’s data is processed, which can then be calibrated, such that each sensor computes a force value, therefore each one of the three sensors outputs its own force reading that can be read as Fx, Fy, and Fz and the teachings of the prior art are considered to encompass a device as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonenc (US 20160030240 A1) as applied to claim 1 above, and in view of Vleugels (US 20050021078 A1).
Regarding claims 6, 8, and 11, Gonenc discloses the micro forceps comprising force sensors and bent or straight arms as discussed above.
However, Gonenc is silent regarding the second force sensor positioned along one of the arms of the micro-forceps.
As to the above, Vleugels teaches, in the same field of endeavor, a surgical instrument for using in minimally invasive surgery, comprising forceps (working element 4) and a guide tube (frame 2), a first force sensor (position sensor 7) on the distal end of the guide tube (frame 2) (paragraph [0043] and Fig. 1), and a second force sensor (glass fiber 16) at the distal end of the forceps (working element 4) (Examiner’s note: as stated in paragraph [0045] and shown in Fig. 3 the glass fiber 16 is the force sensor and is arranged at the distal end of a jaw of the working element 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the micro forceps of Gonenc to incorporate the force sensor of Vleugels, for the purpose of providing a more accurate measurement of the forces as Gonenc teaches that the use of multiple sensors provides for more accuracy - paragraph [0110]. Furthermore, in using the additional sensors, it would have obvious to include known locations of the sensors including on the distal ends of the forceps as shown by Vleugels, and thus on the straight or bent arm of the forceps of Gonenc.  To do so would be nothing more than using a known device in a known location for a known and intended function.  Thus the claimed limitations are considered obvious over the teachings of the prior art.
It should be understood that the force sensor (glass fiber 16) of Vleugels is brought into the arms (either the first arm or second arm as claimed) of the micro forceps of Gonenc such that Gonenc now comprises three locations of sensors.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Gonenc does not disclose a second force sensor positioned in contact with the micro forceps” because the force sensors are placed around on outer tube and on a tool shaft.  This argument is not convincing as the argument is not commensurate in scope with the claim.  The claim does not require the sensor to be placed “on” the forceps as argued, but rather to be “in contact” with them.  As discussed above, the term in contact is considered in the broadest reasonable sense to encompass both direct and indirect contact and does not require placement on the microforceps, such as required by claim 6.  Thus, as Gonenc, [0117] teaches the insert [forceps] are connected to both the outer tube and inner tube carrying the axial sensors, wherein deformation of the insert [forceps] induces stress on the force sensors, the teachings of Gonenc are considered to encompass the second sensor in contact with the forceps as claimed.  Additionally, it should be understood that the 103 rejection of Gonenc in view of Vluegels et al is a modified device where the second sensor is placed on the arms of the micro-forceps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771    
                                                                                                                                                                                                /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771